Citation Nr: 1710134	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  02-20 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include psychosis.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for Raynaud's Syndrome.

4.  Entitlement to an initial disability rating in excess of 40 percent for hepatitis C, effective February 3, 2003.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1975.  He served an additional period of service from November 1975 to February 1978, for which he received a discharge under other than honorable conditions.  June 1978 and March 1981 VA administrative memorandums determined that the Veteran was discharged under honorable conditions from his first period of service, and under dishonorable conditions from his second period of service.  See 38 C.F.R. § 3.12 (2016).

These matters come before the Board of Veterans' Appeals (Board) from April 2001 and May 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Specifically, the April 2001 rating decision denied the Veteran's claim for entitlement to service connection for a mental illness, and the May 2004 rating decision denied the Veteran's claims for entitlement to service connection for a right knee disability, Raynaud's Syndrome, and hepatitis C.  

With regard to the Veteran's hepatitis C claim, the Veteran was awarded service connection in a December 2012 rating decision, and awarded a noncompensable rating from February 3, 2003, and a 40 percent disability rating from September 21, 2012.  A November 2015 rating decision later awarded the Veteran a 40 percent disability rating, effective February 3, 2003.  As this rating is less than the maximum benefit available, and the Veteran has not indicated satisfaction with the rating assigned, the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Further, in November 2008, the Board denied the Veteran's psychiatric and hepatitis C claims, and remanded the right knee and Raynaud's Syndrome claims.  However, in a December 2010 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision regarding the psychiatric and hepatitis C claims, and remanded these matters for additional development.  These matters have since been the subject of additional Board remands, in July 2011, September 2013, and November 2015.  

The Veteran requested to testify during a hearing before the Board on his November 2002 and May 2005 substantive appeals.  However, the Veteran subsequently indicated that he wished to withdraw these requests in a June 2008 statement.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for a psychiatric disability, right knee disability, and Raynaud's Syndrome, and to an initial disability rating in excess of 40 percent for hepatitis C.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

Psychiatric Claim

The Veteran has undergone two VA psychiatric examinations to date, in December 2000 and November 2002.  However, the Board finds that these examinations are inadequate for the purpose of determining service connection in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, both examiners diagnosed the Veteran with current psychiatric disabilities, but failed to address the etiology of the diagnosed conditions, including whether a causal link to the Veteran's qualifying period of military service exists.  As the claims file contains no such opinion, the Board finds that a remand is now warranted such that the etiology of the Veteran's psychiatric disability may be properly assessed. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right Knee and Raynaud's Syndrome Claims

The Veteran's claims for entitlement to service connection for a right knee disability and for Raynaud's Syndrome were first remanded by the Board in November 2008.  At that time, the Board instructed the RO to schedule the Veteran for new VA examinations to assess the nature and etiology of the claimed disabilities.  A combined arteries/veins and joints examination was undertaken in November 2009.  See Stegall v. West, 11 Vet. App. 268 (1998).  Although these matters have not yet been recertified back to the Board for further adjudication, the Board finds that the AOJ is not taking further action with regard to these claims, such that the Board accepts jurisdiction at this time.  See 38 C.F.R. § 19.35 (2016).

However, the Board finds that the November 2009 examination is inadequate for several reasons.  First, the VA examiner articulated that the Veteran presented as incoherent that day, such that examination of the Veteran was not possible.  As such, the VA examiner was unable to assess whether any current disabilities existed in the Veteran, such that no diagnoses were provided.  Further, the VA examiner asserted a negative nexus opinion with regard to both of the claimed disabilities.  However, said nexus opinions were based solely upon the first entry of each claimed disability in the Veteran's medical records, seemingly without consideration of other such relevant factors as the Veteran's military service and the nature of his current injuries.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that a medical opinion is considered probative if it is definitive and supported by detailed rationale); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative).  Accordingly, a remand is now warranted such that these deficiencies may be addressed.  

Hepatitis C Claim

The Veteran most recently underwent VA hepatitis C examination in September 2012.  However, VA's duty to assist includes providing a new examination when the available evidence is too old for an adequate evaluate of the veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given that the Veteran's most recent VA examination occurred nearly five years ago, and that significant medical evidence has been added to the record since that time, the Board finds that remand is now warranted such that a current evaluation may be obtained.  

Additional Records to be Obtained

Finally, the Board notes that the Veteran appears to have filed for Social Security Administration (SSA) disability benefits.  VA has a duty to assist veterans in substantiating claims for VA benefits, including by obtaining records that may be relevant to a veteran's claim.  38 C.F.R. § 3.159(c)(2) (2016).  However, the Veteran's SSA records have not yet been associated with the claims file.  

In this regard, the Veteran's service records identify him as both "Ronnie Harris" and "Ronnie Hollis."  In March 2016, VA requested SSA records for "Ronnie Hollis," and was informed later that month that the name and social security number provided did not match any SSA records.  The claims file indicates that in May 2014, VA also requested SSA records for "Ronnie Harris."  However, it does not appear that VA received any response to this inquiry.  As the Veteran's SSA records may be relevant to his claims, the Board finds that an additional request for the records of "Ronnie Harris" is warranted at this time.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated May 2014 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Obtain from the SSA all records associated with the Veteran's claim for Social Security disability benefits.  The request for such records must be made under the name "Ronnie Harris," and accompanied by the Veteran's known social security number.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Schedule the Veteran for new VA examinations with regard to the Veteran's psychiatric, right knee, and Raynaud's Syndrome service connection claims.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate the following: 

a.  Identify any current psychiatric and right knee disabilities or any that have existed at any time during the appeal period.  Additionally, indicate whether the Veteran has a current diagnosis of Raynaud's Syndrome or has been diagnosed therewith at any time during the appeal period.  

b.  For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to the Veteran's first period of military service, spanning October 1973 to November 1975.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Additionally schedule the Veteran for a new VA examination to assess the current nature and severity of the his service-connected hepatitis C.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  Any necessary tests and studies should be accomplished.  The examiner should report all findings in accordance with VA rating criteria per Diagnostic Code 7354.

Specifically, the examiner must state whether the Veteran's hepatitis C causes daily fatigue, malaise, anorexia, minor or substantial weight loss or other sign of malnutrition, hepatomegaly, dietary restriction, continuous medication, or incapacitating episodes.  The examiner should report whether the symptoms are intermittent or near-constant and debilitating.  If the hepatitis C causes incapacitating episodes (a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician), the examiner should note the frequency and duration of the episodes in the past 12 months.  The examiner should report whether the incapacitating episodes cause symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.

Additional sequelae, such as cirrhosis or malignancy of the liver, must also be reported.

5.  Thereafter, readjudicate the claims on appeal.  If any of the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




